SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

860
CA 13-00332
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF THE JUDICIAL SETTLEMENT OF
THE ACCOUNT OF HSBC BANK USA (FORMERLY MARINE
MIDLAND BANK) AND FRANKLIN J. ELY (DECEASED),
AS CO-TRUSTEES UNDER ARTICLE 6A OF THE WILL OF
JAMES ELY FOR JAMES ELY, JR., DECEASED, FOR
THE PERIOD COVERING MAY 31, 1968 TO                               ORDER
SEPTEMBER 7, 2006.
--------------------------------------------------
HSBC BANK USA, N.A., PETITIONER-RESPONDENT;

MICHELE T.K. ELY AND GENESEE VALLEY TRUST COMPANY,
OBJECTANTS-APPELLANTS.


BOND, SCHOENECK & KING, PLLC, ROCHESTER (GREGORY J. MCDONALD OF
COUNSEL), FOR OBJECTANTS-APPELLANTS.

HODGSON RUSS LLP, BUFFALO (KEVIN M. KEARNEY OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Surrogate’s Court, Erie County
(Barbara Howe, S.), entered September 25, 2012. The order granted the
motion of petitioner for summary judgment dismissing all objections to
an amended accounting.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
by the Surrogate (Matter of HSBC Bank USA [Ely], 37 Misc 3d 875, 2012
NY Slip Op 22284).




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court